                Case 21-10527-JTD                Doc 535        Filed 05/28/21                 Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter I I
                                                            )
CARBONLITE HOLDINGS LLC, et al.,'                           )    Case No.        2l-10527 (JTD)
                                                            )
                                      Debtors.              )    (Jointly Adm inistered)
                                                            )

                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

        l, Dominic DiConti, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On May 21,2021, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on 4Refuel US LLC at 1900 Enchanted
way, Ste 250, Grapevine, TX 76051-1016, pursuant to USPS forwarding instructions:

       a   Notice of Chapter     ll   Bankruptcy Case (Docket No. 103)


Dated: May 28.2021
                                                                                          Dominic DiConti


    A notary public or other officer completing this certificate verifies only the identity of the individual
    who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
    validity of that document.

State of California,
County of Orange

Subscribed and sworn to (or affirmed) before me on this 28th day of May,202l, by Dominic
DiConti, proved to me on the basis of satisfactory evidence to be the person who appeared before
me.
                                                                    z x       S-TEoHANTE M. oELGADO
                                                                  /.'2--:.ik\ Nota'v Publi. calrf ornia
                                                                 l#,"H|            orange county
                    .F_
Signature                                                        W4,          ::t:' ::';:i ;:,'i :';,,,




IThe Debtors in these cases, along with the last four digits of each Debtor's federal tax identification nurnber, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
Carbonlite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322): Carbonlite
Recycling LLC (3727): and Pinnpack Packaging LLC (9948). The address ofthe Debtors'corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
